COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Kawther Kateeb v. Sugarland/Fort Bend Real Estate, Inc. d/b/a
                            Re/Max Southwest Inc.; HPW Investments, Inc.; Aida Younis
                            Samad; Iqbal Ike Samad

Appellate case number:      01-19-00457-CV

Trial court case number:    17-DCV-243453

Trial court:                268th District Court of Fort Bend County

        Appellant, Kawther Kateeb, filed a pro se notice of appeal on June 19, 2019, in the
trial court from the May 20, 2019 final judgment in this contract case. See TEX. R. APP. P.
26.1. The Clerk of this Court’s July 16, 2019 notice forwarded appellant’s July 10, 2019
pro se Statement of Inability to Afford Payment of Court Costs or an Appeal Bond
(“Statement”) in this Court to the district clerk and requested an indigent clerk’s record.
See TEX. R. CIV. P. 145. On August 9, 2019, the district clerk filed an indigent clerk’s
record containing appellant’s Statement, the district clerk’s contest, filed on July 17, 2019,
but no signed trial court’s order with findings required by Rule 145(f)(6).
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. The Court ORDERS the court reporter to file the
reporter’s record within 30 days of this Order, at no cost to appellant. Finally, the Court
ORDERS the district clerk to file the original clerk’s record with the Clerk of this Court
and mail it with the reporter’s record to appellant, at no cost to appellant, within 35 days
of the date of this order, and shall certify the delivery date within 45 days of this order.
        It is so ORDERED.
Judge’s signature: _/s/_Laura C. Higley___
                       ☒ Acting individually          Acting for the Court
Date: __August 13, 2019___